CONSENT

This Consent, dated as of December 22, 2006 (this “Consent”), is entered into by
and among Golfsmith International, L.P., Golfsmith NU, L.L.C., Golfsmith USA,
L.L.C. and Don Sherwood Golf Shop, as Borrowers (the “Borrowers”), the other
Persons designated as Credit Parties to the Credit Agreement (the “Credit
Parties”), the lenders signatory thereto from time to time (the “Lenders”), and
General Electric Capital Corporation, for itself as a Lender, as L/C Issuer and
as Agent for the Lenders (in such capacity, the “Agent”). Terms defined in the
Credit Agreement and not otherwise defined herein shall have the meanings
assigned thereto in the Credit Agreement.

RECITALS

A. The Borrowers, the other Credit Parties, the Agent and the Lenders are
parties to that certain Amended and Restated Credit Agreement, dated as of
June 20, 2006 (as it may hereafter be further amended, restated or otherwise
modified, the “Credit Agreement”).

B. The Borrowers and the other Credit Parties have notified Agent that they wish
to effect the following mergers between certain of the Credit Parties: (i) the
merger of Don Sherwood Golf Shop with and into Golfsmith USA, L.L.C., with
Golfsmith USA, L.L.C. as the surviving entity; (ii) the merger of Golfsmith GP
Holdings, Inc. with and into Golfsmith International, Inc., with Golfsmith
International, Inc. as the surviving entity and (iii) the merger of Golfsmith
Holdings, L.P. with and into Golfsmith International, Inc., with Golfsmith
International, Inc. as the surviving entity (collectively, the “Mergers”)

C. Agent and Lenders are willing to consent to the Mergers, as and to the extent
set forth herein and subject to the terms and conditions provided herein.

D. This Consent shall constitute a Loan Document and these Recitals shall be
construed as part of this Consent.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Consents.

1.1. Notwithstanding any provisions of the Credit Agreement to the contrary,
Agent and Lenders hereby consent to the Mergers.

2.
Conditions to Effectiveness. The effectiveness of this Consent is expressly
conditioned upon the satisfaction of each of the following conditions precedent
in a manner acceptable to Agent:

2.1. Agent’s receipt of counterparts of this Consent, duly executed by
Borrowers, each other Credit Party, Agent and Requisite Lenders.

2.2. After giving effect to this Consent, no Default or Event of Default shall
have occurred and be continuing or would result from the effectiveness of this
Consent.

3. Reference to and Effect Upon the Credit Agreement and other Loan Documents.

3.1. The Credit Agreement, the Notes and each other Loan Document shall remain
in full force and effect and each is hereby ratified and confirmed by Borrowers
and each of the other Credit Parties. Without limiting the foregoing, the Liens
granted pursuant to the Collateral Documents shall continue in full force and
effect and the guaranties of each of the Guarantors shall continue in full force
and effect.

3.2. The execution, delivery and effect of this Consent shall be limited
precisely as written and shall not be deemed to (a) be a consent to any waiver
of any term or condition or to any amendment or modification of any term or
condition (except for the specific consents provided in Section 1 above), of the
Credit Agreement or any other Loan Document or (b) prejudice any right, power or
remedy which the Agent or any Lender now has or may have in the future under or
in connection with the Credit Agreement, the Notes or any other Loan Document.

3.3. Each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or any other word or words of similar import shall mean and
be a reference to the Credit Agreement as modified hereby, and each reference in
any other Loan Document to the Credit Agreement or any word or words of similar
import shall be and mean a reference to the Credit Agreement as modified hereby.

4. Counterparts. This Consent may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument. A counterpart
signature page delivered by fax or electronic transmission shall be as effective
as delivery of an originally executed counterpart.

5. GOVERNING LAW. THIS CONSENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS)
OF THE STATE OF NEW YORK.

6. Headings. Section headings in this Consent are included herein for
convenience of reference only and shall not constitute a part of this Consent
for any other purpose.

[SIGNATURE PAGES FOLLOW]

1

IN WITNESS WHEREOF, this Consent has been duly executed as of the date first
written above.

BORROWERS:

GOLFSMITH INTERNATIONAL, L.P.
By: Golfsmith GP L.L.C., as General Partner

By: /s/ James D. Thompson
Name:
Title: President


GOLFSMITH NU, L.L.C.

By: /s/ James D. Thompson
Name:
Title: President


GOLFSMITH USA, L.L.C.

By: /s/ James D. Thompson
Name:
Title: President


DON SHERWOOD GOLF SHOP

By: /s/ James D. Thompson
Name:
Title: President


2

CREDIT PARTIES:

GOLFSMITH INTERNATIONAL, INC.

By: /s/ James D. Thompson
Name:
Title: President


GOLFSMITH INTERNATIONAL HOLDINGS, INC.

By: /s/ James D. Thompson
Name:
Title: President


GOLFSMITH GP HOLDINGS, INC.

By: /s/ James D. Thompson
Name:
Title: President


GOLFSMITH HOLDINGS, L.P.


By Golfsmith GP Holdings, Inc., as General Partner

By: /s/ James D. Thompson
Name:
Title: President


GOLFSMITH GP, L.L.C.

By: /s/ James D. Thompson
Name:
Title: President


GOLFSMITH DELAWARE, L.L.C.

By: /s/ James D. Thompson
Name:
Title: President


GOLFSMITH CANADA, L.L.C.

By: /s/ James D. Thompson
Name:
Title: President


GOLFSMITH EUROPE, L.L.C.

By: /s/ James D. Thompson
Name:
Title: President


GOLFSMITH LICENSING, L.L.C.

By: /s/ James D. Thompson
Name:
Title: President


3

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent, an L/C Issuer and a Lender

By: /s/ William J. Kane
Name:
Title: Duly Authorized Signatory


4